EXHIBIT 10.46

FIRST AMENDMENT TO NET LEASE

This FIRST AMENDMENT TO NET LEASE (the “First Amendment”) is made and entered
into this 23rd day of August, 2013, by and between ROSE ESTATE HOLDINGS, LLC, a
Florida limited liability company, whose address is P.O. Box 20047, St
Petersburg, Florida 33742 (the “Landlord”) and TV GOODS, INC., a Florida
corporation (the “Tenant”), whose address is 14044 Icot Boulevard, Clearwater,
Florida 33760 and is made under the following Background Facts:

BACKGROUND FACTS:

A.

Nickel Plate Properties, Inc., a Florida corporation (the “Prior Landlord”) and
the Tenant entered into that certain Net Lease dated February 1, 2012 (the
“Lease”) pursuant to which the Prior Landlord leased to the Tenant approximately
10,500 gross rental square feet located at 14044 Icot Boulevard, Clearwater,
Florida 33760. A true and correct copy of the Lease is attached hereto as
Exhibit A.

B.

On or about June 29, 2012, the Prior Landlord assigned the Lease to the
Landlord.

C.

The Landlord and Tenant are now desirous of modifying, amending and
supplementing the Lease in accordance with this First Amendment.

AGREEMENTS:

NOW, THEREFORE, for and in consideration of the premises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Landlord and Tenant agree as follows:



1.

Background Facts. The foregoing Background Facts are true and correct and are
incorporated herein by reference.



2.

Extension of Lease Term.  The current term of the Lease ends on January 31,
2015. The Landlord and Tenant hereby agree that the term of the Lease (the
“Term”) shall be extended to January 31, 2018. Section 2 of the Lease is hereby
amended accordingly.



3.

Base Rent.  Commencing on September 1, 2013, annual base rent shall be adjusted
downwards to Six Dollars and Fifty cents ($6.50) per square foot or Sixty Eight
Thousand Two Hundred Fifty and no/00 Dollars ($68,250.00) per year, plus
applicable sales tax (the “Base Rent”). Accordingly, Base Rent at this adjusted
rate shall be paid monthly at the rate of $5,687.50, plus applicable sales tax
with the first payment due on September 1, 2013 and on the first (1st) first day
of each month thereafter during the Term. Section 5(a) of the Lease is hereby
amended accordingly.



4.

PI Adjustment.  Commencing on February 1, 2015 and each year thereafter during
the Term, the Base Rent of $68,250.00 shall be increased by the total percentage
increase in the Consumer Price Index (C-CPI-U) (the “CPI”), as measured from
December to December





--------------------------------------------------------------------------------

of the immediately preceding year (using the latest figures available and
published) and adding the resultant dollar increase to the aforesaid Base Rent
of $68,250.00; provided, however, that if the CPI increase for any twelve-month
period is lower than three percent (3%), then the rent adjustment shall be equal
to three percent (3%).  In no event shall the Base Rent ever be decreased during
the term of this Lease. For purposes of this paragraph 4, the change in CPI for
the Base Rent due and payable for the twelve-month period beginning February 1,
2015, shall be measured from December 2013 through December 2014. Section 5(b)
of the Lease is hereby amended accordingly.



5.

Assignment. The first sentence of Section 13 of the Lease is hereby replaced
with the following: “Except as otherwise provided herein, TENANT shall not
assign, mortgage or encumber this lease, in whole or in part, without the prior
consent of LANDLORD which consent  the LANDLORD  may withhold  with or without
reason. With written  notice to LANDLORD, TENANT may (a) assign this lease (i)
to any individual or entity controlling, controlled by or under common control
with TENANT, (ii) as part of a sale of substantially all of Tenant’s assets or
(iii) in connection with a merger of TENANT with or into another entity; (b)
mortgage or encumber this lease to secure indebtedness which is secured by
substantially all of Tenant’s assets; and (c) sublet all or any part of the
Demised Premises provided that TENANT remains fully and primarily liable
hereunder.



6.

Restatement of Lease.  The Landlord and Tenant hereby amend and restate the
Lease as it was originally executed, except as modified, supplemented and
amended by this First Amendment.  If for any reason the original Lease is
declared to be unenforceable, then this First Amendment amends and restates all
terms and provisions of the Lease, as modified by this First Amendment. This
First Amendment shall have priority in the event of a conflict or inconsistency
between any provision of the Lease and this First Amendment.



7.

Counterparts. This First Amendment may be executed in any number of
counterparts, all of said counterparts  together constituting  a single
instrument. Signatures transmitted by facsimile or e-mail, through scanned and
electronically transmitted .pdf or .jpg files, shall have the same effect as the
delivery of original signatures and shall be binding upon and enforceable
against the parties hereto as if such facsimile or scanned document was an
original executed counterpart.



8.

Construction.  Except as amended hereby, the Lease remains in full force and
effect.  Landlord’s execution of this First Amendment shall in no way constitute
or signify the waiver of any of Landlord’s rights under the Lease. All defined
terms used herein shall have the meanings set forth in the Lease, unless
separately defined herein.



9.

Modification.  This First Amendment may not be changed, modified, discharged or
terminated orally or in any other manner than by an agreement in writing signed
by the parties hereto or their respective successors or assigns.



10.

Authority.  Landlord and Tenant each represent and warrant that the persons
executing this Agreement on behalf of such party are duly authorized to execute
and deliver this First Amendment on behalf of such party and that this First
Amendment is binding upon such party in accordance with its terms.





2




--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]























3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first written above.

WITNESSES:

LANDLORD:

/s/ Adrian Swaim

ROSE ESTATE HOLDINGS, LLC

Printed Name:  Adrian Swaim

a Florida limited liability company

/s/ Lindsey Trensch

By:  /s/ Manuel S. Rose

Printed Name:  Lindsey Trench

Printed Name:  Manuel S. Rose

Title:  Managing Member







WITNESSES:

TENANT:

/s/ Adrian Swaim

TV GOODS, INC.

Printed Name:  Adrian Swaim

a Florida corporation

/s/ Lindsey Trensch

By:  /s/ Dennis J. Healey

Printed Name:  Lindsey Trench

Printed Name:  Dennis Healey

Title:  Chief Financial Officer








4




--------------------------------------------------------------------------------




EXHIBIT “A”

 











--------------------------------------------------------------------------------




NPP

NICKELPLATE

PROPERTIES




December 5, 2011










It is agreed that any difference between the forgoing lease between:




Landlord:  Nickel Plate Properties, Inc., a Florida Corporation




Tenant:  TV Goods, Inc., a Florida Corporation







and attached letter dated 12/5 labeled “Exhibit A” that the letter shall be
deemed the controlling document.




LANDLORD:







/s/ Manuel S. Rose







TENANT:







/s/ Dennis J. Healey

















Corporate Office:  1414 West Swann Ave., Suite 150, Tampa, FL 33606    Tennessee
Office: 1201 Camellia Trace Drive, Maryville, TN 37801

Phone:  :813.579.2014 /  Fax: 813.835.4197 / www.npprop com




--------------------------------------------------------------------------------

NET LEASE

between






LANDLORD:

NICKEL PLATE PROPERTIES, INC., a Florida corporation



TENANT:

TV GOODS, INC., a Florida corporation

Prepared By.




Joseph J. Sorota, Jr.

JOSEPH J. SOROTA, JR., P.A.

29750 U.S. Highway 19 North, Suite 200

Clearwater, Florida 33761

Telephone:(727) 785-9994

Fax:(727) 785-0001























--------------------------------------------------------------------------------




NET LEASE

This LEASE made and entered into as of the 1st day of February 2012, by and
between NICKEL PLATE PROPERTIES, INC., a Florida corporation, whose address is
1414 West Swann Avenue, Suite 150 Tampa, Florida 33606, (hereinafter referred to
as “LANDLORD”) and TV GOODS, INC., a Florida corporation, whose address is 14044
Icot Boulevard, Clearwater, Florida 33760, (hereinafter referred to as
“TENANT”).

WITNESSETH:

WHEREAS, the TENANT previously was leasing the Premises under the terms of a
SubLease, which SubLease expires on January 31, 2012; and

WHEREAS, the primary leases either have or will expire and LANDLORD and TENANT
wish to establish a direct LANDLORD/TENANT relationship; and

WHEREAS, the TENANT wishes to enter into this new lease directly with LANDLORD
on the terms and conditions set forth below;

NOW, THEREFORE, for and in consideration of rents reserved herein and the mutual
covenants and promises contained herein LANDLORD and TENANT hereby covenant,
promise and agree as follows:

SECTION 1.

Premises.

LANDLORD hereby leases to TENANT, and TENANT hereby rents from LANDLORD, those
certain premises, consisting of approximately 10,500 gross rental square feet
MOL located at 14044 Icot Boulevard, Clearwater, Florida 33760, as improved by a
building (the “Building”), all of which taken together are hereinafter called
the “Demised Premises” or “Premises” as shown as parcel “B” on the plan attached
hereto Exhibit “A”.

SECTION 2.

Term.

The term of this Lease shall be for a period of thirty-six (36) months,
commencing as provided in Section 3 below.

SECTION 3.

Commencement Date.

The term of this Lease shall commence upon the first day of February 2011
immediately following the expiration of the Tenant’s previous Sublease. TENANT
shall, upon request by LANDLORD, execute and deliver to LANDLORD a written
declaration in recordable form (1) ratifying this lease; (2) expressing the
commencement and termination dates thereof; (3) certifying that this Lease is in
full force and effect and has not been assigned, modified, supplemented or
amended (except by such writings as shall be (4)that all conditions under this
Lease to be performed by LANDLORD have been satisfied; (5) that there are no
defenses or offsets against the enforcement of this Lease by the LANDLORD, or
stating those claimed by











--------------------------------------------------------------------------------

TENANT; (6) the amount of advance rental, if any (or none if such is the case),
paid by TENANT; (7) the date to which rental has been paid; and (8) the amount
of security deposited with LANDLORD. Such declaration shall be executed and
delivered by TENANT from time to time as may be requested by LANDLORD,
Landlord’s mortgage lenders and/or purchasers shall be entitled to rely upon
same.

SECTION 4.

Use.

TENANT shall use the Demised Premises for office, manufacturing and distribution
purposes in connection with its business. TENANT shall not use or permit or
suffer the use of the Demised Premises for any other business or purpose,
without Landlord’s consent.

SECTION 5.

Rent.

(a)

The fixed minimum annual rent during the term of thirty-six (36) months of this
Lease payable by TENANT shall be Nine Dollars per square foot or Ninety-Four
Thousand Five Hundred Dollars ($94,500.00) payable in advance in equal monthly
installments of Seven Thousand Eight Hundred Seventy Five US ($7,875.00) on 1116
first day of each month, together with sales or use tax imposed by the State of
Florida.

(b)

The annual rent for the second and third years of the term shall be increased by
the percentage increase in the U.S. Consumer Price Index (CPI-U) said increase
to occur on the 2nd and 3rd anniversary date of lease, with the initial annual
rent being multiplied with a fraction, the numerator of which shall be the U.S.
Consumer Price Index (CPI·UP for the month of January preceding the anniversary
date and the denominator of which shall be the U.S. Consumer Price Index
(CPI­UP) for January, 2012. The rent shall be paid to the LANDLORD without
notice or demand, and without counterclaim, offset, deduction, abatement,
suspension, deferment, diminution, or reduction.

SECTION 6.

Additional Rent.

(a)

In addition to the foregoing minimum rent, all other payments to be made by
TENANT to LANDLORD shall be deemed to be and shall become additional rent
hereunder whether or not the same be designated as such; and shall be due and
payable on demand or together with the next succeeding installment of rent,
whichever shall first occur; and LANDLORD shall have the same remedies for
failure to pay the same as for a nonpayment of rent. LANDLORD, at its election,
shall have the right to pay or do any act which requires the expenditure of any
sums of money by reason of the failure or neglect of TENANT to perform any of
the provisions of this Lease, and in the event LANDLORD shall at its election
pay such sums or do such acts requiring the expenditure of monies. TENANT agrees
to pay LANDLORD. upon demand, all such sums, and the sum so paid by LANDLORD,
shall be deemed additional rent and be payable as such.

(b)

TENANT shall also pay the following expenses:  real estate taxes, property
insurance, lawn maintenance, and ICOT association fees, all of such items
collectively shall be known as “Operating Expenses”. Prior to January 31st of
each year, LANDLORD shall furnish to TENANT, Landlord’s estimate of the
additional rent with respect to the coming year, that is, the real estate taxes,
premium for property insurance, estimated lawn maintenance, and ICOT





Net Lease

Page 2




--------------------------------------------------------------------------------

association fees. TENANT will then pay to LANDLORD on the first day of each
month as additional rent an amount equal to one twelfth (1112) of Landlord’s
estimate of the additional rent. Until LANDLORD shall furnish a revised estimate
to the TENANT, TENANT shall continue to pay to LANDLORD on the first day of each
month an amount equal to the additional rent payable the preceding month. Said
additional rent shall be adjusted after the end of the year to reflect the
actual expenditures incurred, and any shortage shall be billed to TENANT, and
any overpayment shall be credited to TENANT. The obligation of the TENANT with
respect to the payment of all rent shall survive termination of the lease.

SECTION 7.

Place of Payments; Late Charges.

(a)

All payments required to be made and all notices required to be given by TENANT
to LANDLORD shall be delivered to the office of LANDLORD at Post Office Box 891,
Safety Harbor, Florida 34695, without any prior demand for the same. and without
deduction, withholding or offset.

(b)

In the event the payment of any installation of rent due hereunder is received
10 days after the due date, LANDLORD shall be entitled to receive a late charge
in the amount of $150.00 or five percent (5%), whichever is greater, to cover
its additional cost of bookkeeping) servicing and notification of the TENANT.
This late charge shall be in addition to any other right to payments or
otherwise due LANDLORD under this Lease.

SECTION 8.

No Partnership.

In no event shall Landlord be construed, held or become in any way or for any
purpose a partner, associate or joint venturer of TENANT or any party associated
with TENANT in the conduct of its business or otherwise.

SECTION 9.

Tenant’s Improvements and Fixtures.

All trade fixtures as distinguished from leasehold improvements owned by the
TENANT and installed in the Demised Premises shall remain the property of the
TENANT and may be removed at the expiration of the term. If TENANT is in default
at the expiration of the term, LANDLORD shall have the benefit of any applicable
Landlord’s lien on Tenant’s property located in or on the Demised Premises as
may be permitted under the laws of the state of Florida. Any damages caused by
the removal of such trade fixtures or apparatus shall be repaired immediately,
in a good professional workmanlike manner at Tenant’s expense.

SECTION 10.

Tenant’s Installations and Alterations.

TENANT currently occupies the Demised Premises and agree to take the space on an
“as is” basis. TENANT shall not do any construction work or alterations, nor
shall TENANT install any equipment, without first obtaining Landlord’s approval
and consent. TENANT shall present to LANDLORD plans and specifications for such
work in accordance with local and state statute, codes and zoning at the time
approval is sought. TENANT shall not commence any such work without first
delivering to the LANDLORD a policy or policies of compensation, liability and
property damage insurance, naming LANDLORD as additional insured, in limits and
with companies acceptable to the LANDLORD, as well as a completion bond in a
form and issued by





Net Lease

Page 3




--------------------------------------------------------------------------------

a surety company acceptable to the LANDLORD. Any alterations, additions,
improvements and fixtures installed or paid for by the TENANT upon the interior
or exterior of the Demised Premises, other than unattached moveable trade
fixtures and decorations, shall upon the expiration or earlier termination of
this Lease become the property of the LANDLORD.

SECTION 11.

Compliance with Laws.

(a)

TENANT shall, at its own cost and expense: (a) comply with all governmental
laws, ordinances, orders and regulations affecting the Demised Premises now in
force or which hereafter may be in force; (b) comply with and execute all rules,
requirements and regulations of the Board of Fire Underwriters, Landlord’s
insurance companies and other organizations establishing insurance rates; (c)
not suffer, permit or commit any waste or nuisance; (d) not conduct any auction,
distress, fire or bankruptcy sale; and (e) install fire extinguishers in
accordance with insurance requirements.

(b)

TENANT shall not. without the prior written consent of LANDLORD, cause or
permit, knowingly or unknowingly, any Hazardous Material (hereinafter defined)
to be brought or remain upon, kept, used, discharged, leaked, or emitted in or
about, or treated at the Premises or in the Building. As used in this Lease,
“Hazardous Materials(s)” shall mean any hazardous, toxic or radioactive
substance; material, matter or waste which is or becomes regulated by any
federal, state or local law, ordinance, order, rule, regulation, code or any
other governmental restriction or requirement, and shall include asbestos,
biohazards, medical hazards, petroleum products and the terms “Hazardous
Substance” and “Hazardous Waste” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”).

SECTION 12.

Signage.

TENANT will have the right to place one or more signs either on the building
containing the Demised Premises or on the pylon at the entrance to the complex
containing the Demised Premises, provided that such signage and its location is
approved by the LANDLORD and is in accordance with the rules and regulations and
approval, if required, of the Rubin ICOT Center association.

SECTION 13.

Assignment.

TENANT shall not assign, mortgage or encumber this lease, in whole or in part or
sublet all or any part of the Demised Premises without the prior consent of
LANDLORD which consent the LANDLORD may withhold with or without reason. The
consent by LANDLORD to any assignment or subletting shall not constitute a
waiver of the necessity for such consent to any subsequent assignment or
subletting. This prohibition against assigning or subletting shall be construed
to include a prohibition against any assignment or subletting by operation of
law. If this lease be assigned or if the Demised Premises or any part thereof be
occupied by anybody other than TENANT, LANDLORD may collect rent from the
assignee, or occupant and apply the net amount collected to the rent herein
reserved, but no such assignment, undeleting, occupancy or collection shall be
deemed a waiver of this provision or the acceptance of the assignee, undertenant
as TENANT, or as a release of TENANT from the further performance by TENANT of
the provisions on its part to be observed or performed herein. Notwithstanding
any





Net Lease

Page 4




--------------------------------------------------------------------------------

assignment or sublease, TENANT shall remain fully and primarily liable hereunder
and shall not be released from performing any of the terms of this Lease.

SECTION 14.

Repairs.

LANDLORD shall not be required to make any repairs or improvements of any kind
upon the Demised Premises except for necessary structural repairs. TENANT has
inspected the Demised Premises and determined that they are presently in good or
acceptable condition. TENANT shall, at its own cost and expense, take good care
of and make necessary repairs, or replacement, if necessary, to the interior of
the Demised Premises, including interior walls, columns, partitions, door frames
and windows. In addition, TENANT shall promptly repair any portion of the
Demised Premises, which is damaged as a result of the negligent acts or
omissions of TENANT, its employees, business invitees or customers. Provided,
however, that the TENANT shall be responsible for maintaining and servicing and
repairing the mechanical systems in the building, other than the HVAC system.
With respect to the HVAC system, Tenant’s repair casts shall be capped at Two
Thousand Five Hundred Dollars ($2,500.00) per year.

SECTION 15.

Tenant’s Failure to Repair.

If TENANT (a) refuses or neglects to make repairs or replacements, or (b) if
LANDLORD is required to make exterior or structural repaint by reason of
Tenant’s negligent acts or omissions, LANDLORD shall have the right, but shall
not be obligated to make such repairs on behalf of and for the account of
TENANT. In such event, such work shall be paid for in full by TENANT as
additional rent promptly upon receipt of a bill therefore.

SECTION 16.

Liens.

Should any mechanic’s or other lien be filed against the Demised Premises or any
part thereof for any reason whatsoever by reason of Tenant’s acts or omissions
or because of a claim against TENANT, TENANT shall cause the same to be canceled
and discharged of record by bond or otherwise within ten (10) days after notice
by LANDLORD.

SECTION 17.

Utilities.

From the Commencement Date of this Lease, TENANT shall be responsible for all
utilities including, but not limited to, water, sewer, electric utility
services, gas, and telephone or Internet services furnished to the Demised
Premises. Additionally, TENANT will be responsible for trash removal, cleaning
and maintenance of the Demised Premises.

SECTION 18.

Taxes.

TENANT will be responsible for and pay all real property taxes, excluding
extraordinary and/or special assessments, hereinafter collective referred to as
“Taxes”, which may be levied or assessed by the lawful taxing authorities
against the land, buildings and all other improvements in the Demised Premises.

TENANT will have the right, at its own cost and expense, to contest the amount
of the assessment with respect to any proposed real estate taxes.





Net Lease

Page 5




--------------------------------------------------------------------------------



SECTION 19.

Insurance.

(a)

TENANT shall maintain worker compensation insurance as required by statute, and
TENANT may, at Tenant’s election, maintain an “all-risk” property damage
insurance covering Tenant’s personal property, business records, fixtures and
equipment for, damage or other loss caused by fire or other casualty or cause
including, but not limited to, vandalism and malicious mischief, theft, water
damage of any type, including sprinkler leakage, bursting or stoppage of pipes,
explosion, business interruption, and other insurable risks in amounts TENANT
shall deem appropriate. TENANT shall, as part of additional rent, maintain
during the term comprehensive (or commercial) general liability insurance) with
limits of not less than Two Million Dollars ($2,000,000.00) combined single
limit for personal injury, bodily injury or death, or property damage or
destruction (including loss of use thereof) for any one occurrence. TENANT shall
also, as part of additional rent, maintain during the term worker compensation
insurance as required by statute, as well as primary, non-contributory, extended
coverage or “all-risk” property damage insurance, in an amount equal to at least
ninety percent (90%) of the full insurable replacement value of the Building
(exclusive of the costs of excavation, foundations and footings, and such risks
required to be covered by Tenant’s insurance and subject to reasonable
deductible amounts), or such other amount LANDLORD shall deem appropriate.
TENANT agrees upon written request of LANDLORD to obtain other insurance as
reasonably required by Landlord’s lender. By this article, LANDLORD and
TENANT·intend that their respective property loss risks shall be borne by
responsible insurance carriers to the extent above provided TENANT hereby agrees
to look solely to, and seek recovery only from, Tenant’s insurance carriers. All
personal property located in the Premises shall be there at Tenant’s sole risk.
Neither the LANDLORD nor its agents shall be liable for to either the person or
the property or TENANT, or for the loss or interruption of business.

(b)

All policies of insurance provided for in Section 19 (a) shall be issued in form
reasonably acceptable to LANDLORD by insurance companies with general policy
holder’s rating of not less than VII and a financial rating not lower than A- as
rated in the most current available “Best’s” Insurance Reports, and qualified to
do business in the State of Florida. Each policy obtained by the TENANT:

(i)  shall name LANDLORD, and if requested, Landlord’s lender(s) as additional
insured thereunder.

(ii)  shall (or a certificate thereof shall) be delivered to each of LANDLORD
and any such other parties in interest within ____ days (if left blank, 10 days)
prior to delivery of possession of the Premises to TENANT and thereafter within
____ days (if left blank, 30 days) prior to the expiration of each policy, and,
as often as any such policy shall expire or terminate, renewal or additional
policies shall be procured and maintained in like manner and to like extent;

(iii)  shall contain a provision that the insurer will give to LANDLORD and such
other parties in interest at least, the notice specified above in writing in
advance of any cancellation, termination or lapse, or the effective date of any
reduction, in the amounts, of insurance; and





Net Lease

Page 6




--------------------------------------------------------------------------------

(iv)  shall be written as a primary policy, which does not contribute to and is
not in excess of coverage, which LANDLORD may carry.

(c)

Any insurance provided for in Section 19(a) may be maintained by means of a
policy or policies of blanket insurance, covering additional items or locations
or insured.

(d)

TENANT agrees to permit LANDLORD at reasonable business hours, upon reasonable
prior notice, to inspect the policies of insurance of TENANT with respect to the
Premises for which policies or copies thereof are not delivered to LANDLORD.

(e)

Tenant’s insured property shall be subject to an annual review or appraisal by
someone acceptable to both TENANT and LANDLORD to determine one hundred percent
(100%) replacement cost so that adequate insurance coverage can be maintained.
IF Tenant’s insurance coverage is determined to be inadequate, the cost of such
review shall be at Tenant’s expense.

(f)

Waiver of Subrogation.  Notwithstanding anything to the contrary contained in
this lease, LANDLORD and TENANT hereby waive and release each other of and from
any and all liability from claims and losses from which LANDLORD or TENANT, as
the case may be, is or may be held liable to the other party·to the·extent that
LANDLORD or TENANT receives insurance proceeds or any account thereof, and
LANDLORD and TENANT hereby waive their respective insurance carriers’ right to
any subrogation rights, if any, pursuant to the insurance policies required to
be carried by LANDLORD and TENANT pursuant to this lease. However, the release
of liability hereunder and the subrogation waiver requirements shall not be
operative in any case where the effect thereof is to invalidate such insurance
coverage or increase the cost thereof (provided that in the case of increased
costs, the other party shall have the right, within thirty (30) days following
written notice thereof; to pay such increased costs, and thereby keeping such
release and waiver in full force and effect). Upon request LANDLORD and TENANT
shall provide the other with evidence that their respective insurance carriers
shall honor the waiver of subrogation set forth in this Section 19 or cause
their insurance carriers to issue appropriate waiver of subrogation endorsements
to the insurance policies required pursuant to this lease.

SECTION 20.

Liability.

(a)

TENANT shall indemnify LANDLORD and save it harmless from suits, actions,
damages, liability and expense, including attorney’s fees and costs, in
connection with loss of life, bodily or personal injury or property damage
arising from or out of the use or occupancy of the Demised Premises or any part
thereof, or occasioned wholly or in part by any act or omission of TENANT, its
agents, contractors, employees, servants, invitees, licensees or
concessionaires, except in the case of negligence on the part of LANDLORD or its
agents or employees.

(b)

TENANT shall store its property in and shall occupy the Demised Premises at its
own risk and releases LANDLORD, to the full extent permitted by law, from all
claims of every kind, resulting in loss of life, personal or bodily injury or
property damage.





Net Lease

Page 7




--------------------------------------------------------------------------------



(c)

LANDLORD shall not be responsible nor liable at any time for any loss or damage
to Tenant’s merchandise, equipment, fixtures, other personal property of TENANT
or to Tenant’s business;

(d)

LANDLORD shall not be responsible nor liable to TENANT or to those claiming by,
through or under TENANT for adjacent, connecting or adjoining premises.

(e)

LANDLORD shall not be responsible nor liable to TENANT for any defect, latent or
otherwise, in any building in the Demised Premises or any of the equipment,
machinery, utilities, appliances or apparatus therein, nor shall it be
responsible or liable for any injury, loss or damage to any person or to any
property of TENANT or other person caused by or resulting from bursting,
breakage, or by or from leakage, steam, running, backing up, seepage, or the
overflow of water or sewerage in any part of said premises or for any injury or
damage caused by or resulting from any defect or act or omission in the
occupancy, construction, operation or use of any of said premises, building.
Machinery, apparatus or equipment by any person or by or from the acts of
negligence of any occupant of the premises.

(f)

TENANT shall give prompt notice to LANDLORD in case of fire or accidents in the
Demised Premises or defects therein or in any fixtures or equipment.

(g)

TENANT shall also pay all costs, expenses and reasonable attorney’s fees that
may be incurred or paid by LANDLORD in enforcing the terms of this lease.

SECTION 21.

Insured’s Waiver Notice.

Any insurance procured by TENANT as herein required shall be issued in the name
of LANDLORD and TENANT by a company licensed to do business in the state where
the Demised Premises are located and shall contain endorsements that (a) such
insurance may not be canceled or amended with respect to LANDLORD by the
insurance company; and (b) TENANT shall be solely responsible for payment of
premiums for such insurance; and ‘(c): in the event of payment of any loss
covered by such policy, LANDLORD shall be paid first by the insurance company
for its loss; and (d) TENANT waives its right of subrogation against LANDLORD
for any reason whatsoever, and any insurance policies herein required to be
procured by TENANT shall contain an express waiver of any right of subrogation
by the insurance company against the LANDLORD. The original policy of all such
insurance shall be delivered to LANDLORD by TENANT within ten (10) days of
inception of such policy by the insurance company. The minimum limits of any
insurance coverage required herein shall not limit Tenant’s liability under
Section 20.

SECTION 22.

Increase in Insurance Premiums.

If TENANT shall use or sell any article or do anything in or about the Demised
Premises which will increase any insurance rates and premiums on the Demised
Premises, payable by LANDLORD, TENANT shall be responsible for and pay such
increase.





Net Lease

Page 8




--------------------------------------------------------------------------------



SECTION 23.

Destruction.

If the Demised Premises shall be partially damaged by any casualty insurable
under the Landlord’s insurance policy LANDLORD shall, upon receipt of the
insurance proceeds, repair the same, and the minimum rent shall be abated
proportionately as to that portion of the Demised Premises rendered
untenantable. If the Demised Premises (a) by reason of such occurrence is
rendered wholly untenantable or (b) should be damaged as a result of a risk
which is not covered by Landlord’s insurance or (c) should be damaged in whole
or in part during the last year of the term then or in any of such events,
LANDLORD may either elect to repair the damage or may cancel this lease by
notice of cancellation within one hundred eighty (180) days after such event and
thereupon this lease shall expire, and TENANT shall vacate and surrender the
Demised Premises to LANDLORD. Tenant’s liability for rent upon the termination
of this lease shall cease as of the day following the event or damage. In the
event LANDLORD elects to repair the damage insurable under Landlord’s policies,
any abatement of rent shall end five (5) days after notice by LANDLORD to TENANT
that the Demised Premises have been repaired. Nothing in this paragraph shall be
construed to abate additional rents but the computation of such rent shall be
based upon the revised minimum rent as the same may be abated. If the damage is
caused by the negligence of TENANT or its employees, agents, invitees,
concessionaires there shall be no abatement of rent. Unless this lease is
terminated by LANDLORD, TENANT shall repair and refixture the interior of the
Demised Premises in manner and to at least a condition equal to that existing
prior to its destruction or casualty and the proceeds of all insurance carried
by TENANT on its property and improvements shall be held by TENANT for the
purpose of said repair or replacement

SECTION 24.

Condemnation.

(a)

Total: If the whole of the Demised Premises shall be acquired or taken by
eminent domain for any public or quasi-public use or purpose then this lease and
the term herein shall cease and terminate as of the date of title vesting in
such proceeding.

(b)

Partial: If any part of the Demised Premises shall be taken as aforesaid, and
such partial taking shall render that portion not so taken unsuitable for the
business of TENANT (except for the amount of floor space), then this lease and
the term hereof shall cease and terminate as aforesaid. If such partial taking
is not extensive enough to render the premises unsuitable for the business of
TENANT, then this lease shall continue in effect except that the minimum rent
shall be reduced in the same proportion that the floor area of the Demised
Premises taken bears to the original floor area demised and LANDLORD shall upon
receipt of the award in condemnation, make all necessary repairs or alterations
to the building in which the Demised Premises are located so as to constitute
the portion of the building not taken a complete architectural unit, but such
work shall not exceed the scope of the work to be done by LANDLORD in originally
constructing said building, nor shall LANDLORD in any event be required to spend
for such work an amount in excess of the net amount received by LANDLORD as
damages for the part of the Demised Premises so taken. “Net Amount received by
LANDLORD” shall mean that part of award in condemnation after deducting all
expenses in connection with the condemnation proceedings, which is free and
clear to LANDLORD of any collection by mortgagees for the value of the
diminished fee. (c) If more than twenty (20) percent of the floor area of the
building in which the Demised Premises are located shall be taken as





Net Lease

Page 9




--------------------------------------------------------------------------------

aforesaid LANDLORD may, by written notice to TENANT, terminate this lease, such
termination to be effective as aforesaid. (d) If this lease is terminated as
provided in this paragraph the rent shall be paid to the day that possession is
so taken by public authority and LANDLORD shall make an equitable refund of any
rent paid by TENANT in advance. (e) Award: TENANT shall not be entitled to and
expressly waives all claim to any condemnation award for any taking, whether
whole or partial, and whether for diminution in value of the leasehold or to the
fee, although TENANT shall have the right, to the extent that the same shall not
reduce Landlord’s award, to claim from the condemnor, but not from LANDLORD,
such compensation as may be recoverable by TENANT in its own right for damage to
Tenant’s business and fixtures, if such claim be made separate and apart from my
award to LANDLORD and without prejudice to Landlord’s award.

SECTION 25.

Past-Due Rent.

If TENANT shall fail to pay, after notice has been given as provided in Section
27 below, any minimum rent or other amounts or charges to be paid to LANDLORD by
TENANT, as provided in this lease, such unpaid amount shall bear interest from
the due date thereof to the date of payment at the rate of ten (10%) percent per
annum.

SECTION 26.

Accord and Satisfaction.

No payment by TENANT or receipt of LANDLORD of a lesser amount than the monthly
rent herein stipulated shall be deemed to be other than on account of the
earliest stipulated rent, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and LANDLORD may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
in the lease provided.

In the event this lease requires TENANT to submit payments monthly for items
other than the minimum rent (examples-maintenance contributions, insurance
payments and real estate tax payments) and in the event TENANT submits a payment
of less than the total combined amount of all of said payments, then the
LANDLORD shall have the option to credit said payment towards any of said items
it so desires, notwithstanding any specification of TENANT.

SECTION 27.

Default

If the TENANT shall default in the payment of any rent reserved for a period of
five (5) days after notice of such default is given by the LANDLORD to the
TENANT, or if default shall be made by TENANT in any of the other covenants and
agreements herein contained to be kept and fulfilled on the part of the TENANT
for a period of ten (10) days after notice of such default is given by the
LANDLORD to the TENANT without action by the TENANT to remedy such default and
continuance of such action to remedy such default to conclusion with reasonable
diligence or if the TENANT shall file a voluntary petition in bankruptcy or take
the benefit of any insolvency act or be dissolved or adjudicated a bankrupt, or
if a receiver shall be appointed for its business or its assets and the
appointment of such receiver is not vacated within sixty (60) days after such
appointment, or if it shall make an assignment for the benefit of its creditors,
or if the Tenant’s interest herein shall be sold under execution, then forthwith
thereafter the





Net Lease

Page 10




--------------------------------------------------------------------------------

LANDLORD shall have the right, at his option and without prejudice to his rights
hereunder, to terminate this lease and to re-enter and take possession of the
Demised Premises, or the LANDLORD, without such re-entry may recover possession
of the Demised Premises in the manner prescribed by the statute relating to
summary process, and any demand for rent, re-entry for condition broken, and any
and all notices to quit, or other formalities of any nature, to which the TENANT
may be entitled, in such event, are hereby specifically waived; and that after
default made in any of the covenants contained herein, the acceptance of rent or
failure to re-enter by the LANDLORD shall not beheld to be a waiver of its right
to terminate this lease, and the LANDLORD may re-enter and take possession
thereof the same as if no rent had been accepted after such default. In addition
thereto, on the happening of any of the events hereinabove referred to, the
LANDLORD may, at his option, declare immediately due and payable all the
remaining installments of rent herein provided for and such amount, less the
fair rental value of the premises, for the residue of said term shall be
construed as liquidated damages and shall constitute a debt provable in
bankruptcy or receivership. For purposes of this p graph “fair rental value” of
the premises shall be deemed to be, at any time during the term of this lease,
seventy five (75%) percent of the minimum rent provided in Section 5 above.

SECTION 28.

Access to Premises.

LANDLORD shall have the right to place, maintain and repair all utility
equipment of any kind in, upon or under the Demised Premises as may be necessary
for the servicing of the Demised Premises. LANDLORD shall also have the right to
enter the Demised Premises at all times to inspect or to exhibit the same to
prospective purchasers) mortgagees, and TENANTS and to make such repairs,
additions, alterations or improvements as·LANDLORD may deem desirable.·LANDLORD
shall be allowed to take all material in, to and upon said premises that may be
required therefore without the same constituting an eviction of TENANT in whole
or in part and the rents reserved shall in no wise abate while said work is in
progress by reason of loss or interruption of Tenant’s business or otherwise and
TENANT shall have no claim for damages. If TENANT shall not be personally
present to permit any entry into said premises when for any reason an entry
therein shall be permissible, LANDLORD may enter the same by a master key or by
the use of force without incurring liability therefore and without in any manner
affecting the obligations of this lease. The provisions of this paragraph shall
in no wise be construed to impose upon LANDLORD any obligation whatsoever for
the maintenance or repair of the building or any part then: of except as
otherwise herein specifically provided.

SECTION 29.

Subordination.

At the option of LANDLORD or any mortgagee, this lease and the Tenant’s interest
hereunder shall be subject and subordinate to any mortgage, deed of trust,
ground or underlying leases, or any method of financing or refinancing now or
hereafter placed against the land, and/or the Demised Premises and/or any and
all of the buildings now or hereafter built or to be built by LANDLORD and to
all renewals, modifications, replacements, consolidations and extensions
thereof.

If the holder of record of the first mortgage covering the Demised Premises
shall have given prior written notice to TENANT that it is the holder of said
first mortgage and that such notice includes the address at which notices to
such mortgagee arc to be sent, then TENANT





Net Lease

Page 11




--------------------------------------------------------------------------------

agrees to give to the holder of record of such first mortgage notice
simultaneously with any notice given to LANDLORD to correct any default or
LANDLORD as hereinabove provided, and agrees that the holder of record of such
first mortgage shall have the right, within sixty (60) days after receipt of
said notice, to correct or remedy such default before TENANT may take any action
under this lease by reason of such default.

SECTION 30.

Attornment.

TENANT shall in the event of the sale or assignment of Landlord’s interest in
the Demised Premises, or in the event of any proceedings brought for the
foreclosure of) or in the event of exercise of the power of sale under any
mortgage made by LANDLORD covering the Demised Premises, attorn to the purchaser
or foreclosing mortgagee and recognize such purchaser or foreclosing mortgagee
as LANDLORD under this lease.

SECTION 31.

Attorney-in Fact.

TENANT shall, within ten (10) days after written request from LANDLORD, execute
and deliver to LANDLORD such instruments to evidence the intent of Sections 29
and 30. TENANT hereby irrevocably appoints LANDLORD as attorney-in-fact for
TENANT with full power and authority to execute and deliver such instrument for
and in the name of TENANT. If TENANT shall not have executed and delivered such
instrument as aforesaid, and Tenant’s actual execution is required by the party
requesting the instrument(s), LANDLORD may cancel this lease without incurring
any liability on account thereof and the term hereby granted is expressly
limited accordingly.

SECTION 32.

Quiet Enjoyment.

TENANT, upon paying the rents and performing all of the terms on its part to be
performed, shall peaceably and quietly enjoy the Demised Premises subject,
nevertheless, to the terms of this Lease and to any mortgage, ground lease or
agreements to which this lease is subordinated.

SECTION 33.

Force Majeure.

LANDLORD shall be excused for the period of any delay in the performance of any
obligations hereunder, when prevented from so doing by cause or causes beyond
Landlord’s control which shall include, without limitation, all labor disputes,
civil commotion, war, war-like operations, invasions, rebellions, hostilities,
military or usurped power, sabotage, governmental regulations or controls, fire
or other casualty, inability to obtain any material, services or financing or
through acts of God.

SECTION 34.

End of Term.

At the expiration of this lease, TENANT shall surrender the Demised Premises in
the same condition as it was in upon delivery of possession thereto under this
lease, reasonable wear and tear excepted, and shall deliver all keys and
combinations to locks, safes and vaults to LANDLORD. Before surrendering said
premises, TENANT shall remove all its personal property including all trade
fixtures, and shall repair any damage caused thereby. Tenant’s





Net Lease

Page 12




--------------------------------------------------------------------------------

obligations to perform this provision shall survive the end of the term of this
lease. If TENANT fails to remove its property upon the expiration of this lease
the said property shall be deemed abandoned and shall become the property of
LANDLORD.

SECTION 35.

Holding Over.

Any holding over after the expiration of this term or any renewal term shall be
construed to be a tenancy at will at the rents herein specified (prorated on a
daily basis) and shall otherwise be on the terms herein specified end by statute
so far as applicable.

SECTION 36.

No Waiver.

Failure of LANDLORD to insist upon the strict performance of any provision of
this lease or to exercise any option or any rules and regulations herein
contained shall not be construed as a waiver for the future of any such
provision, rule or option. The receipt by LANDLORD of rent with knowledge of the
breach of any Provision of this lease shall not be deemed a waiver of such
breach. No provision of this lease shall be deemed to have been waived unless
such waiver be in writing signed by LANDLORD. No payment by TENANT or receipt by
LANDLORD of a lesser amount than the monthly rent shall be deemed to be other
than on account of the earliest rent then unpaid nor shall any endorsement or
statement on any check of any letter accompanying any check or payment as rent
to be deemed an accord and satisfaction and LANDLORD may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent pursue any other remedy in this lease provided.

SECTION 37.

Notices.

All notices and other communications between the parties hereto permitted or
required by the provisions of this lease shall be sent by certified mail, return
receipt requested, postage paid, to the addresses as shown:·

LANDLORD:

NICKEL PLATE PROPERTIES, INC.

1414 West Swann Avenue, Suite 150

Tampa, Florida 33606




TENANT:

TV GOODS, INC.

14044 Icot Boulevard

Clearwater, Florida 33760




SECTION 38.

Recording.

TENANT shall not record this lease but will, at the request of LANDLORD, execute
a memorandum or notice thereof in recordable form satisfactory to both the
LANDLORD and TENANT specifying the date of commencement and expiration of the
term of this lease and other information required by statute, Either LANDLORD or
TENANT may then record said memorandum or notice of lease.





Net Lease

Page 13




--------------------------------------------------------------------------------



SECTION 39.

Partial Invalidity.

If any provision of this lease or application thereof to any person or
circumstance shall to any extent be invalid, the remainder of this lease or the
application of such provision to persons or circumstances other that those as to
which it is held invalid shall not be affected thereby and each provision of
this lease shall be valid and enforced to the fullest extent permitted by law.

SECTION 40.

Broker’s Commission.

It is understood by both LANDLORD and TENANT that Commercial Partners Realty
Inc. (the Agent”) is a broker representing the interest of the LANDLORD and will
be compensated with the fee of four percent (4%) of the aggregate lease value,
said amount to be paid by the LANDLORD at the time of the lease execution.

SECTION 41.

Successors and Assigns.

Except as otherwise expressly provided, all provisions herein shall be binding
upon and shall inure to the benefit of the parties, their legal representatives,
successor, and assigns. Each provision to be performed by TENANT shall be
construed to be both a covenant and a condition, if there shall be more than one
TENANT, they shall all be bound jointly and severally, by these provisions. In
the event of any sale of the Demised Premises, or of a sale or lease of
Landlord’s interest in the lease, LANDLORD shall be entirely relieved of all
obligations hereunder. “LANDLORD” shall be deemed to be the LANDLORD in
possession of the Demised Premises from time to time as fee owner or as ground
lessee under a ground lease.

SECTION 42.

Entire Agreement.

This lease and the Exhibits, Riders and/or Addenda, any attached, set forth the
entire agreement between the parties. Any prior conversations or writings are
merged herein and extinguished. No subsequent amendments to this lease shall be
binding upon LANDLORD or TENANT unless reduced to writing and signed. Submission
of this lease for examination does not constitute an option for the Demised
Premises and becomes effective as a lease only upon execution Slid delivery
thereof by LANDLORD to TENANT. If any provision contained in a rider or addenda
is inconsistent with any other provision of this lease, the provision contained
in said rider or addenda shall supersede said other provision. It is herewith
agreed that this lease contains no restrictive covenants or exclusives in favor
of TENANT.

SECTION 43.

Captions.

The captions, numbers and index appearing herein are inserted only as a matter
of convenience and are not intended to define, limit, construe or describe the
scope or intent of any paragraph, nor in any way affect this lease.

SECTION 44.

Limitation of Liability.

Anything in this lease to the contrary notwithstanding, TENANT agrees that he
shall look solely to the estate and property of the LANDLORD in the land and
buildings comprising the Demised Premises and subject to the prior rights of any
mortgagee of the premises and subject to





Net Lease

Page 14




--------------------------------------------------------------------------------

Landlord’s rights under a leasehold interest, if any for the collection of any
judgment (or other judicial process) requiring the payment of money by LANDLORD
in the event of any default or breach by LANDLORD with respect to any of the
terms, covenants and conditions of this lease to be observed and/or performed by
LANDLORD, and no other assets of the LANDLORD shall be subject to levy,
execution or other procedures for the satisfaction of Tenant’s remedies.

SECTION 45.

Definitions of “LANDLORD” and “TENANT”.

If there should be more than one LANDLORD or TENANT, the covenants of the
LANDLORD or of the TENANT shall be joint and several obligations of each of
them, and if the LANDLORD or TENANT are partners, the covenants of the LANDLORD
or the TENANT shall be the joint and several obligations of each of the partners
and the obligations of the partnership. In construing this Indenture, feminine
or neuter pronouns shall be substituted for those of masculine form and vice
versa, and the plural for singular, and the singular for plural in any place in
which the context may require.

SECTION 46.

Governing Law.

This lease shall be construed, and the rights and obligations of LANDLORD and
TENANT shall be determined, according to the laws of the state of Florida.

SECTION 47.

Pre-Judgment Remedy, Redemption, Counterclaim and Jury Trial.

The TENANT, for itself and for all persons claiming through or under it, hereby
acknowledges that this lease constitutes a commercial transaction and hereby
expressly waives any and all rights which are or maybe conferred upon the TENANT
to any notice or hearing prior to a pre-judgment remedy. TENANT further waives
any and all rights it may acquire by a present or future law to redeem the said
premises, or to any new trial in any action of ejection under any provision of
law, after re-entry thereupon, or upon any part thereof, by the LANDLORD, or
after any warrant to dispossess or judgment for ejection. If the LANDLORD shall
acquire possession of the said premises by summary proceedings, or in any other
lawful manner without judicial proceedings, it shall be deemed a re-entry within
the meaning of the word as used in this lease. In the event that the LANDLORD
commences any summary proceedings or action for nonpayment of rent or other
charges provided for in this lease, the TENANT shall not impose any counter
claim of any nature or description in any such proceedings or action. The TENANT
and the LANDLORD both waive a trial by jury of any or all issues arising in any
action or proceeding between the parties hereto or their successors, under or
connected with this lease, or any of its provisions.

SECTION 48.

Rules and Regulations.

TENANT hereby covenants and agrees that at all times during the term of this
Lease to comply with all the rules and regulations of the Rubin ICOT Center
association.

(continued on next page)





Net Lease

Page 15




--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

Signed, Sealed and Delivered in

the presence of:




TENANT:

______________________

TV GOODS, INC., a Florida corporation

Witness #1

By:  /s/ Steve Rogai

______________________

        President

Witness #2

LANDLORD:




NICKEL PLATE PROPERTIES, INC.,

a Florida corporation

______________________

Witness #1

By:  /s/ Andrew Ingersoll

Andrew Ingersoll, President

______________________

Witness #2

















Net Lease

Page 16




--------------------------------------------------------------------------------

EXHIBIT A







December 5, 2011

Email Transmittal steve@tvgoods.com













Mr. Steve Rogai

TV Goods, Inc.

14044 ICOT Blvd.

Clearwater, Fl. 33760




Re:

Lease proposal




Dear Steve:




Thanks for meeting with Andrew Ingersoll to discuss your lease. Below are the
highlights of our conversation to extend your current lease under these general
terms and conditions:




Lessor:

Nickel Plate Properties, Inc.




Lessee:

TV Goods, Inc.




Location:

14044 ICOT Blvd., Clearwater, Florida




Description:

Total of 10,500 rentable square feet (M.O.L.).




Lease Structure:

Triple Net




Term:

Three years




Lease Rate:

Base Rent will be $9.00 psf: plus operating expenses and applicable sales tax.




Operating Expenses:

The current annual Operating Expenses are: real estate taxes $14,377 Property
Insurance- $10,900, Lawn maintenance- $2,400 and ICOT Association fee - $976




Escalations:

Base rent will increase by three percent (3%) annually.




Commencement:

February 1, 2012, which follows the expiration of the sublease.




Concession:

January Base Rent is abated




Improvements:

Lessee will take the space on an “as-is” basis.





Net Lease

Page 0




--------------------------------------------------------------------------------




Operating Expenses:

Lessee is responsible for Real Estate Taxes, Building Insurance and Lawn
Maintenance.




Use:

General office, manufacturing and distribution.




Air Conditioning:

Landlord is responsible for maintain and servicing and repairing the mechanical
systems of the building.




Disclosures:

It is understood that Commercial Partners Realty, Inc. (Agent) is a Broker
representing the interest of the Lessor and will be compensated with a fee of 4%
of the aggregate lease value paid at lease execution and paid by the Lessor.




Non-Binding:

This proposal is to express the mutual intent of the Lessor and Lessee to lease
the aforementioned property, but is not a binding contract. The transaction will
be subject to mutually accepted and fully executed documents by all parties.




If these terms and conditions are acceptable then please have an authorized
representative sign below and return a copy to me by September 30, 2011. The
Lessor will prepare and deliver a lease extension for review and signature.
Thank you for your attention to this matter.




Sincerely,




COMMERCIAL PARTNERS REALTY, INC.




Lessee:  /s/ Steve Rogai




Scott M. Clendening, P.A.

Title:  CEO/President




Broker/President

Date:  12/6/11




Cc:

Andrew Ingersoll

















--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION OF LEASES

The parties to this Assignment and Assumption of Leases (this “Assignment”) are
Nickel Plate Properties, Inc., a Florida corporation (“Assignor”) and Rose
Estate Holdings, LLC, a Florida limited liability company (“Assignee”) whose
mailing address is P.O. Box 20047, St Petersburg, FL 33742.

WHEREAS, Assignor or Assignor’s predecessors in title heretofore entered into
certain leases (the “Leases”) with tenants covering a portion of the real
property situation in Pinellas County, Florida (the “Property”) and described on
Exhibit A attached hereto and incorporated herein by reference.

WHEREAS, Assignee has purchased the Property from Assignor, and in connection
therewith, Assignor desires to assign to Assignee and Assignee desires to assume
from Assignor, the Leases, and all of the rights, benefits and privileges of the
lessor thereunder.

NOW THEREFORE, in consideration of the foregoing and the agreements and
covenants herein set forth, the sum of TEN AND NO/100 DOLLARS ($10.00, and other
good and valuable consideration paid by Assignee to Assignor, the receipt and
sufficiency of which are hereby acknowledged, Assignor does hereby ASSIGN,
TRANSFER, SET OVER and DELIVER unto Assignee all of the lessor’s and landlord’s
interest in the Leases pertaining to the Property effective as of the date
hereof, and all security, cleaning and/or other tenant deposits held by Assignor
in connection therewith, but subject to all terms, conditions, reservations and
limitations set forth in the Leases (Assignor’s interest in and to all such
Leases, properties, rights and interests, subject as aforesaid, being
hereinafter collectively referred to as the “Assigned Leases”).

TO HAVE AND TO HOLD all and singular the Assigned Leases unto Assignee, and
Assignee’s legal representatives, successors and assigns forever, and Assignor
does hereby bind Assignor, and Assignor’s successors, to warrant and forever
defend all and singular the Assigned Leases unto Assignee, and Assignee’s legal
representatives, successors and assigns, against every person whomsoever
lawfully claiming or to claim the same, or any part thereof by, through or under
Assignor, but not otherwise.

1.

Assignor hereby warrants and covenants to Assignee that (a) Assignor is the
owner of all of the Leases, (b) Exhibit B attached hereto and incorporated
herein by this reference contains the current rent schedule of the Leases
listing each tenant space rented in the Property by number, square footage
leased and other appropriate designations and setting forth the name(s) of each
tenant, the rent payable for the use of the respective tenant space, any rent
concessions, or prepayment of rent, the status of rent payable with delinquency
report, the amount of any security, cleaning and/or other tenant deposits with
respect to such tenant space required by the Leases and held by Seller and the
lease commencement, move-in and expiration date, (c) all prepayments of rent are
assigned hereunder, (d) this Assignment conveys all of the interest  of Assignor
and lessor in the Leases to Assignee, (e) to Assignor’s knowledge, this
Assignment conveys the total amount of security deposits and unapplied prepaid
rents held ‘by Assignor in connection with the Leases, (f) the Leases scheduled
and identified on Exhibit B hereto are the only leases or other agreements for
use, occupancy or possession presently in force





1




--------------------------------------------------------------------------------

with respect to all or any portion of the Property, and (g) the information set
forth on Exhibit B hereto regarding the Leases is true, complete and correct in
all respects.

2.

Assignor shall not be responsible to the lessees under the Leases for the
discharge or performance of any duties or obligations to be performed or
discharged by the lessor thereunder accruing after the date hereof. By accepting
this Assignment and by its execution hereof, Assignee hereby assumes and agrees
to perform all of the terms, covenants and conditions of the Leases on the part
of the lessor therein required to be performed arising thereunder and accruing
after the date hereof, including but not limited to the obligation to repay, in
accordance with the terms of the Leases, to the lessees thereunder any and all
security deposits and prepaid rental delivered or credited to Assignee. Assignee
hereby agrees to indemnify and hold harmless Assignor from and against any and
all loss, cost or expense (including, without limitation, reasonable attorney’s
fees) resulting by reason of Assignee’s failure to perform any of the
obligations of lessor accruing under the Leases after the date hereof. Assignor
hereby agrees to indemnify and hold harmless Assignee from and against any and
all loss, cost or expense (including, without limitation, reasonable attorney’s
fees) resulting by reason of the failure of Assignor to perform any of the
obligations of the lessor accruing under the Leases on or prior to the date
hereof.

3

All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
legal representatives, successors and assigns.

Assignor shall promptly execute such further assignments and other documents as
are reasonably requested by Assignee to complete the assignment, conveyance, and
transfer contemplated herein at no additional cost to Assignee.

[SIGNATURE PAGE TO FOLLOW]


























2




--------------------------------------------------------------------------------




EXECUTED THIS 27th day of June 2012

ASSIGNOR:




Nickel Plate Properties, Inc., a Florida corporation




By:  /s/ Andrew B. Ingersoll

Andrew B. Ingersoll, President




ACCEPTED BY ASSIGNEE:




Rose Estate Holdings, LLC, a Florida

Limited liability company




By:  /s/Manuel S. Rose

Manuel S. Rose, Managing Member





3




--------------------------------------------------------------------------------




EXHIBIT “A”

A portion of Lot 20, RUBIN ICOT CENTER, according to the Plat thereof as
recorded In Plat Book 88, Pages 79 through 8’5, of the Public Records of
Pinellas County, Florida and being more particularly described as follows:




Commence at the Northwest corner of said Lot 20 as a point of reference, thence
South 00°23’46” East, along the West boundary of said Lot 20, a distance of
401.08 feet to the Point of Beginning; thence South 89°49’02” East 366.99 feet
to the West right-of-way line of Icot Boulevard; thence South 00°16’17” East
128.53 feet along said West right-of-way line of Icot Boulevard; thence leaving
said right-of-way line North 89°49’02” West 366.71 feet to the aforementioned
West boundary of Lot 20; thence North 00°23’46” West along said West boundary,
128.53 feet to the Point of Beginning.

 














4




--------------------------------------------------------------------------------




EXHIBIT “B” Lease between parties:




Landlord:  Nickel plate Properties, Inc., a Florida Corporation




Tenant:  Tv Goods, Inc, a Florida Corporation




Rent breakdown:




$94,500 - Base rent equal to $9.00 per sq. ft.




$14,377 - Real Estate taxes




$10,900 - Property insurance held by Nickel Plate




$  3,000 -Lawn maintenance – Need Company Name and Number




$     976 - Icot Association Fees







$123,753 - Total annual rent




/           12







$10,312.75- Monthly rent














5


